Citation Nr: 1020904	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  02-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for the residuals of a Staph infection, 
including the loss of sternal bone and chest muscles, as a 
result of negligent medical treatment provided by the New 
Orleans VA Medical Center in June through August 1999.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The Veteran served on active duty from April 1968 to January 
1970.

The Board denied the appellant's claim in a decision dated in 
February 2008.  He thereafter appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2009 VA General Counsel and the 
Veteran's representative filed a Joint Motion to vacate the 
February 2008 Board decision.  By an order dated in March 
2009, the Court granted the Joint Motion, which it 
incorporated by reference, vacated the Board's February 2008 
decision, and remanded the matter to the Board for re-
adjudication.  

The Joint Motion states that there are currently no signed 
consent forms of records, and that additional development of 
the claim is required in order to obtain "all available 
informed consent and other pertinent medical records."  The 
Board therefore will remand for that purpose.  

The record further shows that, after the Court remanded, the 
Veteran's attorney submitted into the record a downloaded 
copy of an article from the Interactive Cardiovascular and 
Thoracic Surgery, the journal of the European Association for 
Cardio-thoracic Surgery and the European Society for 
Cardiovascular Surgery, dated April 16, 2007.  Since this 
document has not been considered by the agency of original 
jurisdiction (AOJ), and since consideration of this document 
by the AOJ has explicitly not been waived, a remand is also 
necessary for that purpose.  See 38 C.F.R. § 20.1304(c) 
(2009); see generally VAOPGCPREC 1-2003.  




The Board notes that, as reflected on the title page of this 
Remand, in May 2010, VA received a new "Appointment of 
Individual as Claimant's Representative" (VA Form 21-22a).  
Although no argument has been received from the Veteran's new 
representative, as the claim is being remanded for additional 
development, the representative will have ample opportunity 
to submit additional argument prior to readjudication by the 
RO.  

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ must incorporate into the 
record the contents of the temporary 
file.  Documents must be incorporated in 
the order in which they were received by 
VA.  

2.  Contact the New Orleans, Louisiana VA 
Medical Center (VAMC) and request any and 
all consent forms signed by the Veteran 
(or any legal guardian) during the course 
of his treatment between June and August 
of 1999, and any other medical records 
related to the Veteran's treatment 
between June and August of 1999 that are 
not already of record, and associate 
those records with the claims files.  If 
no consent forms are obtained, the 
reasons for this should be documented in 
the claims files.   

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

